DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/2022.
Applicant's election with traverse of claims 9-13 in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that claim 9 cannot be practiced by another materially different product and that the scope of claim 9 is the same as the scope of claim 1.  This is not found persuasive because claim 9 does not claim the same structure as claim 1 and the method does not require a retract air supply to retract as a single acting piston is capable of retracting without a retract air supply, and therefore cannot have an overlapping scope of the claims.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
This action is in reply to the response filed on 07/20/2022.  Claims 9-13 are withdrawn. Claims 1-8 are currently pending and have been examined.

Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the following limitations are indefinite:
The limitations ending in the recitation of “end of all piston bores” are indefinite because in the limitation above, “one or more axially aligned piston bores”, only one piston bore is required, yet the limitation “all piston bores” clearly require more than one piston bore. Which is it a single piston bore or a plurality of piston bores? For purposes of examination the Office will interpret the limitations to read as “a plurality of axially aligned piston bores” and “end of  each piston bore of the plurality of piston bores”.
The limitation “at least a double-acting pneumatic piston, each piston of the plurality of pistons are disposed in a piston bore and affixed to the inner housing” is indefinite because the term “a piston bore” is already recited. Is this a new piston bore or are these part of the plurality of piston bores? For purposes of examination the Office will interpret the limitation to read as “at least a double-acting pneumatic piston, each piston being disposed in [[a]] an individual piston bore of the plurality of axially aligned piston bores and affixed to the inner housing”. 
	Claims 2-8 are rejected as being dependent on claim 1.
	Regarding claim 2 (Original), the following limitations “fewer pistons than piston bores” and “each unused piston bore” are indefinite because in claim 1, only one piston is required, yet these claims would render the invention unable to work. For purposes of examination the Office will interpret to have a plurality of piston bores as per the interpretation of claim 1 above.
	Regarding claim 4 (Original), the limitation “The mechanism of claim 4” is indefinite because a claim cannot be dependent on itself. For purposes of examination the Office will interpret the limitation in accordance with claim 3 and to read as “The mechanism of claim [[4]]3”.
	Regarding claim 5 (Original), the limitation “for all piston bores in which a piston is disposed” is indefinite because this requires a plurality of piston bores, yet in claim 1, only one piston bore is required. For purposes of examination the Office will interpret the limitation to read as “for each piston bore of the plurality of piston bores in which a piston is disposed” and per the interpretation of claim 1 as previously recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kristof (German Patent No. DE3730516) in view of Zhang et al (Chinese Patent No. CN109590853), hereinafter referred to as Kristof and Zhang, respectively.
	Regarding claim 1 (Currently Amended), Kristof discloses in figure 1, a compliant robotic finishing tool holding mechanism (1), comprising: 
	a main housing (13); 
	an inner housing (16) moveable in an axial direction (16 moves along axis 3) within the main housing (13) between retracted and extended positions (16 extends and retracts in response to 18); 
	a plurality of axially aligned piston bores formed in the main housing (20 is formed in 13, there are a plurality of 20); 
	an extend air supply port (22) in pneumatic fluid flow relationship with an aft end of each piston of the plurality of piston bores (20); and 
	at least one pneumatic piston (18 on each side, there being a plurality of 18), each piston being disposed in an individual bore of the plurality of piston bores (18 is within 20) and affixed to the inner housing (18 is connected to 16).
	Kristof does not explicitly disclose a retract air supply port in pneumatic fluid flow relationship with a fore end of each piston of the plurality of piston bores; and 
	at least one double-acting pneumatic piston, each piston being disposed in an individual piston bore of the plurality of axially aligned piston bores and affixed to the inner housing. 
	Zhang teaches a compliant robotic finishing tool holding mechanism, comprising: 
	a main housing (10);  
	one or more axially aligned piston bores formed in the main housing (12 has a piston bore that is formed within the housing of 10); 
	an extend air supply port in pneumatic fluid flow relationship with an aft end of all piston bores (11); 
	a retract air supply port in pneumatic fluid flow relationship with a fore end of all piston bores (13); and 
	at least one double-acting pneumatic piston (par [0036], 12), each piston being disposed in an individual piston bore of the plurality of axially aligned piston bores (cylinder 12 is within the bore of 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kristof with the teachings of Zhang to incorporate the double-acting pneumatic piston and the retract air supply because having a double-acting pneumatic piston allows for the apparatus to fully consider the gravity compensation of the moving parts in different positions and attitudes and can perform feedback control detection and adjustment, and achieves constant force and smooth grinding which makes the apparatus easier to control (par [0017], summarized).
	Regarding claim 3 (Original), Kristof as modified further discloses the mechanism of claim 1 further comprising: an aft air manifold in pneumatic fluid flow relationship with the extend air supply port and the aft ends of all piston bores (Zhang, fig 1, 11 has a manifold that is connected to an outside source, par [0016] an air compressor); and a fore air manifold in pneumatic fluid flow relationship with the retract air supply port and the fore ends of all piston bores (Zhang, fig 1, 12 has a manifold that is connected to an outside source, par [0016] an air compressor 33).
	Regarding claim 5 (Original), Kristof as modified further discloses the mechanism of claim 1 wherein, for each piston bore of the plurality of piston bores in which a piston is disposed, a same first pressure in an aft air chamber, comprising the piston bore aft of the piston, is controlled by a first pressure regulator connected to the extend air supply port (Zhang, par [0013], electrical proportional valve I); and a same second pressure in a fore air chamber, comprising the piston bore fore of the piston, is controlled by a second pressure regulator connected to the retract air supply port (Zhang, par [0013], electrical proportional valve II).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kristof (German Patent No. DE3730516) in view of Zhang (Chinese Patent No. CN109590853), as applied to claim 3 above, and in further view of Lawson (US Patetn no. 7,137,763), hereinafter referred to as Kristof, Zhang, and Lawson, respectively.
	Regarding claim 4 (Original), Kristof as modified discloses the elements of the claimed invention as stated above in claim 3, but does not explicitly disclose wherein each of the aft and fore air manifolds comprise a groove formed in the main housing connecting the piston bores, a cap covering the groove, and a sealing member disposed between the cap and the main housing.
	Lawson teaches in figure 3, a main housing (12) an inner housing (80) an air manifold (230) comprising a groove formed in the main housing connecting the piston bore (groove where 234 sits), a cap covering the groove (234), and a sealing member disposed between the cap and the main housing member (232).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kristf with the teachings of Lawson to incorporate the groove, cap and sealing member in the air manifolds because this gives a freedom of movement to the connection fittings of the manifold which enables the apparatus to stay sealed (col 1, line 43 – col 2, line 5, summarized).
	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kristof (German Patent No. DE3730516) in view of Zhang (Chinese Patent No. CN109590853), as applied to claim 1 above, an in further view of Kemper (US Patent No. 9,375,841)m hereinafter referred to as Kristof, Zhang, and Kemper, respectively.
	Regarding claim 6 (Original), Kristof as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose a sensor configured to sense a position of the inner housing within the main housing; and an indicator indicating a plurality of positions of the inner housing.
	Kemper teaches a robotic arm comprising: a plurality of housings (fig 1, 102, 104, 108, and 112) connected together (fig 1, 102, 104, 108, and 112 are all connected together),  at least one sensor to determine position of one of the plurality of housings (claim 1) and an LED light to indicate a plurality of positions or torque outside of operating parameters (claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kristof with the teachings of Kemper to incorporate a sensor configured to sense the position of the inner housing and to have an indicator show the position of the housing because seeing the status of the housing(s) allows the user to receive visual feedback of their status (col 2, line 30 – col 4, line 27, summarized).
	Regarding claim 7 (Original), Kristof as modified further discloses the mechanism of claim 6 wherein the position indicator indicates at least fully retracted and fully extended positions (claim 2, outside operating limits means at the edges of capability and in the instant case, at fully retracted or fully extended).
	Regarding claim 8 (Original), Kristof as modified further discloses the mechanism of claim 6 wherein the position indicator comprises a plurality of Light Emitting Diodes, the selective illumination of which encode the plurality of positions of the inner housing (claim 3).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2 (Original), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “fewer pistons than piston bores” and “a bore plug disposed in each unused piston bore” together in combination with the rest of the limitations in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 23, 2022